Weiss, J.
Respondent’s determinations found that petitioner had violated prison rules related to lying, stealing State property, distributing facility documents without authorization, disobeying a direct order and possessing prison contraband. All the charges, except for that of possession of prison contraband, related to office supplies and documents taken from where petitioner was assigned as an inmate clerk. Respondent has reversed his prior determination and dismissed all charges against petitioner except possession of contraband, to which petitioner pleaded guilty. All dismissed charges have been expunged from petitioner’s records. Accordingly, issues relating to the disciplinary proceedings other than the contraband charge have been rendered moot (see, Matter of Gonzalez v Jones, 115 AD2d 849). Petitioner’s guilty plea provides the substantial evidence required to support respondent’s determination on the contraband charge.
Any claim petitioner may have for money damages must be asserted in the Court of Claims, not within a CPLR article 78 proceeding (see, Matter of Nelson v Coughlin, 115 AD2d 131, 132). We further note petitioner’s claim for punitive damages is unavailable (see, Sharapata v Town of Islip, 56 NY2d 332). Nor does petitioner have a right to serve his sentence in any particular facility or level of facility. Pursuant to Correction Law § 23, the Commissioner of Correctional Services has broad discretion over the transfer of inmates within the prison system (see, Matter of Thurman v Kelly, 127 AD2d 993). Absent a clearly stated impermissible reason and the joinder of the Commissioner as a party, we find no basis for the relief sought.
*828Determination finding petitioner guilty of possession of prison contraband confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.